28 Mich. App. 654 (1970)
185 N.W.2d 189
IN THE MATTER OF LAFFERTY
Docket Nos. 8952-8956.
Michigan Court of Appeals.
Decided December 9, 1970.
Henrietta E. Rosenthal, for the judge of Recorder's Court of Detroit.
Lafferty, Reosti, Jabara, Papakhian, James, Strickgold & Smith and Goodman, Eden, Robb, Millender, Goodman & Bedrosian (Gage, Burgess & Knox, of counsel), for defendants on appeal.
Amicus curiae: Metropolitan Detroit Branch, American Civil Liberties Union, by James K. Robinson.
*655 Before: V.J. BRENNAN, P.J., and LEVIN and PETERSON,[*] JJ.
PER CURIAM.
The exercise by a trial judge of his summary power to punish for contempt of court committed in his presence is subject to review on appeal. See In re Scott (1955), 342 Mich 614, 616; In re Burns (1969), 19 Mich App 525; People v. Ravitz (1970), 26 Mich App 263. It would not serve a constructive purpose to attempt to summarize the record. Suffice it to say that we have read and reread the transcript of the proceedings and have concluded that the convictions and sentences should be and hereby are set aside and reversed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.